82 Wash. 2d 156 (1973)
508 P.2d 1028
THE STATE OF WASHINGTON, Respondent,
v.
LEON C. JOHNSON et al., Petitioners.
No. 42634.
The Supreme Court of Washington, En Banc.
April 26, 1973.
Koenigsberg, Brown, Sinsheimer, Stone & Meltzer, Ronald J. Meltzer, and Robert Czeisler, for petitioners.
Ronald L. Hendry, Prosecuting Attorney, Joseph D. Mladinov, Special Counsel, and Eugene G. Olson, Chief Criminal Deputy, for respondent.
WRIGHT, J.
After hearing the argument of counsel and fully considering the entire record, we find the Court of Appeals was correct in State v. Johnson, 7 Wash. App. 527, 500 P.2d 788 (1972). The opinion therein states the facts, correctly sets forth the applicable law and is hereby approved and adopted as the opinion of this court.
HALE, C.J., FINLEY, ROSELLINI, HUNTER, HAMILTON, STAFFORD, UTTER, and BRACHTENBACH, JJ., concur.